Mr. Justice Clayton :
I concur fully in the result of the foregoing opinion. But I do not concur in that part of it, which relates to the affidavits of tfle jurors, in regard to the conduct of the officers who attended them.
In Prussel v. Knowles, 4 How. 95, this court said, the rule is well settled, “ that a juror shall not impeach his verdict.” Policy and prudence require, in my opinion, an adherence to the rule thus laid down. 1 In all other respects, the opinion in chief meets my cordial approbation.